        CASE 0:18-cv-01559-ECT-ECW Document 20 Filed 11/05/18 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                                          District of Minnesota



Noah J. McCourt                                        AMENDED JUDGMENT IN A
                                                       CIVIL CASE
                                    Plaintiff(s),
v.                                                          Case Number: 18-cv-1559 ECT/ECW
City of Chaska

                                    Defendant(s).




☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been
  tried and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:
     The Defendant City of Chaska will work with an accessibility compliance specialist during
     the planning process for City Square Park, which had been scheduled in the City’s Capital
     Improvement Plan prior to initiation of this lawsuit, to ensure all city services and programs in
     City Square Park are ADA compliant and implement any necessary changes.




     Date: 11/5/2018                                            KATE M. FOGARTY, CLERK

                                                                    s/Katie Thompson
                                                          (By) Katie Thompson, Deputy Clerk
